Citation Nr: 0209236	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  93-24 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from October 1990 to 
March 1992, with prior periods of active duty for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1993 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for bilateral 
hearing loss and tinnitus.  

In March 1997 and June 2001, the Board remanded the case to 
the RO for further development.  In a March 2002 rating 
decision, the RO granted service connection for tinnitus.  
Since the benefit sought was granted on this issue, it is no 
longer in appellate status.  The issue of entitlement to 
service connection for bilateral hearing loss has now been 
returned to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to assist has been met.

2.  The veteran does not currently have chronic bilateral 
hearing loss disability by VA standards.  


CONCLUSION OF LAW

Chronic bilateral hearing loss disability was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West Supp. 2001); 38 C.F.R. §§ 3.303, 3.306, 
3.385 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The veteran was notified of the relevant law and regulations, 
and of the types of evidence that could be submitted by him 
in support of his claim, by correspondence from the RO, by 
the February 1993 rating decision, the October 1993 statement 
of the case (SOC), the Board's remands, the March 2000 and 
March 2002 supplemental statements of the case (SSOC's), and 
by letter communications with the veteran with correspondence 
copies to his representative.  These notifications were not 
returned by the United States Postal Service as 
undeliverable, see Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)), 
and thus the Board concludes that the veteran, and his 
representative, have received these communications.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The veteran has been afforded VA 
examinations, the results of which are reported below.  The 
Board notes that complete medical records pertaining to the 
veteran's period of reserve service are not of record, 
including reports of audiological examinations, as the 
veteran has contended were conducted.  However, as the 
absence of demonstration of current hearing loss disability 
for VA purposes is dispositive in this case, there exists no 
reasonable possibility of any benefit to be served the 
veteran by delaying adjudication of this appeal to attempt to 
obtain such records.  A remand is inappropriate where there 
is no possibility of any benefit flowing to the veteran.  
Soyini v. Derwinski, 1 Vet. App. 540 (1991).  There is no 
indication that there exists any other evidence which has a 
bearing on this case which has not been obtained.  The 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  

As noted above the VCAA has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the veteran and the 
representative, and has enhanced its duty to assist a veteran 
in developing the facts pertinent to the claim.  Since these 
legislative changes serve to eliminate the "gatekeeping" 
function in the VA claims process imposed by the standard for 
a well-grounded claim, see, e.g., Hensley v. West, 212 F.3d 
1255, 1260 (Fed. Cir. 2000), the Board is of the opinion that 
the new legislative changes are more favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  


Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  To establish service connection for a 
disability, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden may not be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The mere fact that an in-service injury was sustained is not 
sufficient; there must also be evidence of a chronic 
disability which resulted from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b) (2001).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder preexisted service and that it underwent 
an increase in severity during service, it will be presumed 
that the disorder was aggravated by service, unless there is 
a specific finding that the increase in disability was due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (2001); Paulson v. Brown, 7 
Vet. App. 466, 468 (1995).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  Temporary flare-ups, even in 
service, will not be considered sufficient to establish an 
increase in severity unless the underlying condition, as 
contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 295 (1991), Browder v. Brown, 5 Vet. App. 
268, 271 (1993); Daniels v. Gober, 10 Vet. App. 474, 479 
(1997).  

Where a veteran served 90 days or more during a period of war 
and sensorineural hearing loss disability becomes manifest to 
a degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West l991 & 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2001). 
"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  

Service medical records show that audiograms were performed 
in June 1975, September 1979, August 1983 and January 1988.  
In August 1983, it was shown that the veteran's puretone 
thresholds at 3000 and 4000 hertz were 45 decibels.  


The record also includes reports of inservice audiological 
examinations conducted in January, April and August 1991.  
Upon audiological examination in January 1991, his pure tone 
thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
40
45
LEFT
05
05
30
30
35

The auditory thresholds in the frequencies 3000 and 4000 
Hertz were 40 decibels or greater for his right ear, 
indicating that the veteran has right ear hearing loss 
disability for VA purposes.  In addition, the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater, 
bilaterally, indicating that the veteran had bilateral 
hearing disability for VA purposes at this time.

Upon a subsequent inservice audiological evaluation in April 
1991, the veteran's pure tone thresholds, in decibels, were 
as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
05
15
15
20
LEFT
10
10
20
30
20

Hence, at this time, the veteran did not demonstrate hearing 
loss disability for VA purposes because the auditory 
threshold in none of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater, and the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are not 26 decibels or greater.  


Another inservice audiological evaluation was performed in 
August 1991.  The veteran's pure tone thresholds, in 
decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
40
45
LEFT
05
05
30
30
35

On this occasion, since the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
were 26 decibels or greater for both ears, the veteran again 
demonstrated bilateral hearing loss disability for VA 
purposes.  

At a VA general medical examination in August 1992, the 
veteran reported a ten-year history of bilateral hearing 
loss.  He was diagnosed with hearing loss with tinnitus.  No 
audiological evaluation was conducted.  

At a personal hearing before a hearing officer at the RO in 
May 1994, the veteran asserted that prior to his period of 
active duty, he did not have bilateral hearing loss.  He 
testified that he served in the Reserves from approximately 
May 1975 to October 1990, and that during that time, he was 
afforded routine physical examinations, including 
audiological evaluations.  He further testified that 
approximately three years prior to his entry into active 
service in October 1990, he was afforded an audiological 
examination.  

Upon VA audiological evaluation in July 1998, the veteran's 
speech recognition scores were 96 percent for the right ear 
and 96 percent for the left ear.  His pure tone thresholds 
were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
20
LEFT
10
10
20
20
25

In a statement dated in August 1998, a VA physician opined 
that the veteran's audiograms showed inconsistencies or 
fluctuation in the veteran's hearing, and that the veteran 
reported his hearing varied in relation to his tinnitus.  The 
examiner commented that, typically, a noise exposure will 
cause a sensorineural hearing loss that was stable.  

In a September 1999 memorandum, a VA physician ear, nose, and 
throat consultant commented that the veteran's prior 
audiograms suggested that he had had hearing loss prior to 
his active service during the Gulf War, and that recent 
audiological evaluations showed improvement in his hearing.  

A subsequent VA audiological evaluation was conducted in 
August 2001  The veteran's speech recognition scores were 96 
percent for the right ear and 100 percent for the left ear.  
His puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
30
25
30
LEFT
10
15
25
35
30

The examiner commented that he had reviewed the veteran's 
claims file, including all the available audiograms.  He 
noted that the June 1975 and September 1979 tests showed 
hearing within normal limits, bilaterally.  It was further 
noted that, in August 1983, a moderate, flat hearing loss was 
shown in the right ear and a very mild high frequency hearing 
loss was shown in the left ear.  It was noted that, in 
January 1988, hearing in the right ear returned to normal 
limits except for a mild hearing loss at 6000 Hertz.  The 
examiner remarked that this improvement would most likely be 
accounted for by some temporary ear pathology.  In comparing 
the recent VA audiograms, the examiner concluded that the 
veteran had hearing loss at 6000 Hertz prior to active 
military service, and that his hearing was not permanently 
aggravated by active military service.  It was noted that 
typically, hearing loss due to noise exposure remained stable 
over time.

At a VA ear disease examination in August 2001, the examiner 
reviewed the veteran's file and found that the veteran's 
recent audiogram revealed that he had a mild-to-moderate 
sensorineural hearing loss, but his speech recognition scores 
were, at the least, good, bilaterally.  He noted that the 
hearing loss may or may not be attributable to military 
service.  It was further noted that the veteran's civilian 
job also exposed him to loud noises and that this may have 
contributed to the hearing loss as well.  The examiner did 
not believe that the nonsteroidal anti-inflammatories 
administered in service contributed much to the veteran's 
hearing loss.  

In considering the evidence of record, the Board finds that 
service connection for bilateral hearing loss is not 
warranted because the veteran does not currently have chronic 
hearing loss disability as required by 38 C.F.R. § 3.385.  As 
has been clinically noted above, while there was 
demonstration of hearing loss on audiological evaluation in 
service, hearing loss disability for VA purposes has not been 
demonstrated subsequent to service.  In this regard, the 
Board notes that there was no hearing loss disability for VA 
purposes demonstrated on examinations in July 1998 and August 
2001.  Hearing loss disability for VA purposes requires 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or 
greater for either ear, or the auditory threshold for one of 
the frequencies is 40 decibels or greater, or a speech 
recognition score less than 94 percent.  In order to 
establish service connection, there must be medical evidence 
of a current disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (in the absence of proof of a present 
disability there can be no valid claim).  Since it is not 
currently shown that the veteran has hearing loss disability 
by VA standards in either ear, service connection for hearing 
loss may not be granted.  

Finally, it is noted that, while it has been clinically 
opined that right ear hearing loss at 6000 Hertz may have 
preexisted the veteran's active military service, and 
increased in severity during active military service, this 
finding is not within the parameters of hearing loss 
disability for VA purposes as outlined in 38 C.F.R. § 3.385.  
Further, it has been specifically found that the aggravation 
was not permanent but represented only a flare-up.  Hence, 
service connection may not be granted on this basis.  See 
Hunt, supra.  


ORDER

Service connection for bilateral hearing loss is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 
 

